Name: Council Regulation (EEC) No 1591/83 of 14 June 1983 fixing the target prices and intervention prices for colza and rape seed and sunflower seed for the 1983/84 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 163/40 Official Journal of the European Communities 22 . 6 . 83 COUNCIL REGULATION (EEC) No 1591/83 of 14 June 1983 fixing the target prices and intervention prices for colza and rape seed and sunflower seed for the 1983/84 marketing year every 50 000 tonnes in excess of the guarantee thres ­ hold, up to a maximum of 5 % ; whereas Article 1(1 ) of Regulation (EEC) No 1417/82 fixes the guaran ­ tee threshold for the 1982/83 marketing year at 2 1 50 000 tonnes ; whereas the actual average prod ­ uction recorded over the past three marketing years is 2 218 000 tonnes ; whereas the target and interven ­ tion prices for the products in question should there ­ fore be reduced by 1 % for the 1983/84 marketing year ; Whereas application of these criteria entails fixing the target price and intervention price for colza and rape seed and for sunflower seed at a higher level than that adopted for the preceding marketing year ; Whereas the prices of colza and rape seed and sun ­ flower seed must be fixed for specific standard qual ­ ities ; whereas the latter should be laid down in rela ­ tion to the average qualities of the seeds harvested in the Community ; whereas , for colza and rape seed and sunflower seed, the quality laid down for the 1982/83 marketing year meets these requirements and can accordingly be used for the following mar ­ keting year, THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation No 136/66/ EEC of 22 September 1966 on the establishment of a common organization of the market in oils and fats ( l ), as last amended by Regulation (EEC) No 1413 /82 (2), and in particular the third subpara ­ graph of Article 22 (4) thereof, Having regard to the proposal from the Commis ­ sion (3), Having regard to the opinion of the European Parliament (4), Having regard to the opinion of the Economic and Social Committee (5), Whereas , when the target prices and intervention prices for colza and rape seed and sunflower seed are fixed, account should be taken of the objectives of the common agricultural policy and of the contri ­ bution which the Community desires to make to the harmonious development of world trade ; whereas the objectives of the common agricultural policy are, in particular, to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Whereas the intervention price must be fixed in accordance with the criteria laid down in Article 24 ( 1 ) of Regulation (EEC) No 136/66/EEC ; Whereas , pursuant to Article 1 (2) of Regulation (EEC) No 1417/82 (6), if Community production of colza and rape seed recorded in accordance with Article 24a of Regulation No 136/66/EEC exceeds a guarantee threshold, there is to be a 1 % reduction in the 1983 /84 target and intervention prices for HAS ADOPTED THIS REGULATION : Article 1 For the 1983/84 marketing year, the target prices and the intervention prices for colza and rape seed and sunflower seed shall as follows : (ECU/100 kg) (a) Colza and rape seeds :  target price  intervention price 48,22 43,80 (') OJ No 172, 30. 9 . 1966, p . 3025/66 . ( 2) OJ No L 162, 12. 6. 1982, p. 6. 0 OJ No C 32, 7 . 2 . 1983 , p. 14. (4) OJ No C 96, 1 1 . 4. 1 983, p. 47 . 0 OJ No C 81 , 24 . 3 . 1983 , p. 6 . 0 OJ No L 162, 12.6 . 1982, p. 13 . (b) Sunflower seeds :  target price  intervention price 57,71 52,71 22 . 6 . 83 Official Journal of the European Communities No L 163/41 Article 2 The prices referred to in Article 1 relate to seeds in bulk of sound, genuine and merchantable quality : (a) with an impurity content of 2 % and, for seeds as such, humidity and oil contents of 9 % and 40 % respectively in the case of colza and rape seeds ; (b) with an impurity content of 2 % and, for seeds as such, humidity and oil contents of 10% and 40 % respectively in the case of sunflower seeds . Article 3 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. It shall apply :  from 1 July 1983 as regards colza and rape seed, and  from 1 August 1983 as regards sunflower seed . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 14 June 1983 . For the Council The President I. KIECHLE